OPINION OF THE COURT — bv the
Hon. J. R. NICHOLSON.
The only error assigned in this case is that the court below erred in overruling the motion to quash the execution. The execution is signed by W. Baker, deputy clerk, without the signature of the principal clerk. By the 20th section of the Circuit Court Law, Revised Code 106, it is made the duty of the clerk to sign all process issuing from the court of which he is clerk. We are satisfied that ah process should be signed by the principal clerk, either by himself individually, or by his deputy signing it, and then signing his own name as deputy. In this case, the execution should have been signed Gabriel Felder, clerk, by his deputy W. Baker, deputy *450clerk. Tne judgment below must therefore be reversed, and the execution quashed.
Judges Turner, Black and Montgomery* concur.